Citation Nr: 1634991	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  12-11 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left hip disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from March 27, 1996 to May 15, 1996.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

Clear and unmistakable evidence demonstrates that a left hip disorder existed at the time of the Veteran's entrance into active military service and clear and unmistakable evidence shows that the Veteran's preexisting left hip disorder was not permanently aggravated beyond normal progression by active service.


CONCLUSION OF LAW

A left hip disorder was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that his current left hip disability is related to active military service.  Specifically, he asserts that he injured his left hip during boot camp with continuous symptoms of left hip pain since discharge from service.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). 

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153 (West 2014).  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322 (2015). 

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, the burden falls on the Veteran to establish aggravation.  38 U.S.C.A. § 1153; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F.3d at 1096. 

The Veteran's December 1995 enlistment examination reveals that his lower extremities, spine, and other musculoskeletal systems were evaluated as normal.  The Veteran did not report a history of a left hip problem or disorder in the December 1995 Report of Medical History.  Accordingly, a left hip disorder was not noted upon entrance into service; and, therefore, the Veteran is presumed to have been sound upon entry. 

As the presumption of soundness applies, the burden shifts to the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  In general, lay statements by a veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (holding that the recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  Although the presumption of soundness on entrance cannot be overcome simply based on the representations of the Veteran during the entrance examination or thereafter such statements considered with all other material evidence will be considered in making a determination as to inception.  See Miller v. West, 11 Vet. App. 345 (1998); 38 C.F.R. § 3.304(b)(1) (2015).

In this case, the presumption of soundness is rebutted by VA, as there is clear and unmistakable evidence in the record that the Veteran's left hip disorder both preexisted service and was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

A VA examiner in December 2015 determined that the Veteran's osteoarthritis and avascular necrosis of left hip preexisted the Veteran's entrance into service.  The examiner explained that based on the Veteran's service treatment records, the Veteran was evaluated for bilateral hip pain less than 30 days after entrance into the Marines with no history of trauma or any specific injury to either hip.  The disability was discovered via radiographic studies and it was consistent with a history of slipped capital femoral epiphysis or avascular necrosis as a child.  The examiner noted that it was extremely unlikely to have developed in less than 30 days under normal basic training conditions.  The examiner also revealed that the defect was unlikely to have been uncovered during the normal entrance examination in December 1995, as evidence by a subsequent normal physical examination of both hips at a scheduled VA examination documented in September 1996, approximately six months after separation from service.  The nature of the defect was such that it would normally only be uncovered by radiographic studies, not routinely done during entrance examination, but was discovered during evaluation of symptoms brought on by additional physical training stress.  The examiner explained that this represents normal, standard of care treatment.  The examiner concluded that the Veteran's defect by its nature rendered it very difficult to discover during a normal clinical physical examination and had radiographic studies been performed, this Veteran probably would have been excluded from entrance into service.  

The examiner also determined that the Veteran's left hip disorder was not aggravated by active military service.  In an addendum opinion dated in December 2015, the examiner explained that the Veteran's service treatment record is silent for objective evidence to support the contention that radiographic findings of joint narrowing with flattening of the femoral head laterally in the left hip, consistent with a history of slipped capital femoral epiphysis or avascular necrosis as a child, were aggravated beyond its normal, natural progression in any way by active military service.  The VA examiner's medical opinions in December 2015 are highly probative as to the issue of whether there is clear and unmistakable evidence that the Veteran's current left hip disorder existed prior to service and was not aggravated beyond its natural progression during active military service.  The examiner provided a clear rationale in support of his opinions based on the medical evidence of record and his medical expertise.  The Veteran's statements are not competent evidence as to whether his left hip preexisted his military service or was aggravated beyond its normal, natural progression by his active military service as these determinations are medical questions and require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007). 

In conclusion, there is clear and unmistakable evidence that the Veteran's current osteoarthritis and avascular necrosis of the left hip preexisted the Veteran's entrance into active military service and there is clear and unmistakable evidence that his current osteoarthritis and avascular necrosis of the left hip was not aggravated during active military service.  Accordingly, the criteria to establish entitlement to service connection for a left hip disorder have not been established.  


ORDER

Service connection for a left hip disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


